DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubo et al. (US 6,380,715 B1) .
In regards to claim 1, Kubo discloses, in figure 1, a power feeding system (Fig. 1) comprising: a storage battery (4) configured to be rechargeable and dischargeable, and to output power at a storage battery output voltage (Col 2; lines 18-34); a charge/discharge control circuit (3) configured to control charging/discharging power to/from the storage battery (Col 3; lines 34-51); a power source (1) at least having a power supply capability (Col 2; lines 18-34); and a control unit (6) configured to control an operation of the charge/discharge control circuit (Col 3; lines 34-51), wherein in a case where a magnitude of supply destination power which is consumption power at a power supply destination (power detection value; Col 6; lines 52-67; Col 7; lines 1-7) to be supplied with power by the power source (1) is lower than an upper limit value of the power supply capability of the power source, the control unit (6) controls the charge/discharge control circuit (3) so as to meet the supply destination power based on power output from the power source (1) and to charge the storage battery (4) with power which is a difference obtained by subtracting the supply destination power from the upper limit value of the power supply capability of the power source (Col 6; lines 44-67; Col 7; lines 1-7), and in a case where the magnitude of the supply destination power is more than or equal to the upper limit value of the power supply capability of the power source, the control unit (6) controls the charge/discharge control circuit (3) so as to meet the supply destination power by both the power source (1) and the storage battery (Col 7; lines 8-28).
In regards to claim 2, Kudo discloses, in figure 1, the power feeding system according to claim 1, wherein the control unit (6) controls the charge/discharge control circuit (4) so as to change the power supply capability of the power source (1) to be allocated to charging of the storage battery (4) based on a state of charge of the storage battery and the magnitude of the supply destination power (Col 6; lines 44-67; Col 7; lines 1-7).
In regards to claim 5, Kudo discloses, in figure 1, the power feeding system according to claim 1, wherein the power source (1) includes at least any one of a solar panel, a hybrid vehicle to which fuel that is usable for power generation can be added, a generator, and a secondary battery (Col 4; lines 33-51).
In regards to claim 7, Kudo discloses, in figure 1, the power feeding system according to claim 1, wherein the power source (1) is a secondary battery configured to give priority to power storage capacity performance over the storage battery (Col 4; lines 33-51), and the control unit (6) controls the charge/discharge control circuit (3) so as to change a ratio between a magnitude of power to be taken out of the power source (1) and a magnitude of power to be taken out of the storage battery (4) in accordance with a varying speed of the supply destination power and states of the power source and the storage battery (Col 6; lines 44-67; Col 7; lines 1-7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kubo et al. (US 6,380,715 B1) in view of Abe et al. (US 2013/0187465 A1)
In regards to claim 3, Kubo disclose the power feeding system according to claim 2, but does not disclose wherein the control unit controls the charge/discharge control circuit so as to further change the power supply capability of the power source to be allocated to charging of the storage battery based on an environmental temperature at a place where the storage battery is installed.
However, Abe discloses, in figures 1-2, wherein the control unit (20) controls the charge/discharge control circuit (22) so as to further change the power supply capability of the power source (12) to be allocated to charging of the storage battery (16) based on an environmental temperature at a place where the storage battery is installed (Par 0045; it is necessary to take into account a voltage drop of the storage cell pack due to the above internal resistance when charge and discharge current flows to or from the storage cell pack. Further, because the above internal resistance varies depending on temperature and usage frequency, more accurate SOC can be obtained by including temperature and usage frequency as a parameter in the above calculating formula or table).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kubo to incorporate the teachings of Abe by including wherein the control unit controls the charge/discharge control circuit so as to further change the power supply capability of the power source to be allocated to charging of the storage battery based on an environmental temperature at a place where the storage battery is installed in order to efficiently and safely use storage cells in a power management system, it is necessary to assume that dispersion of characteristics will occur among two or more storage cell packs, and to control charge and discharge by taking account of such characteristics dispersion (Abe; Par 0007).
In regards to claim 4, Kudo discloses, in figure 1, the power feeding system according to claim 1, but does not disclose wherein in a case where a forced charging instruction is provided from a user, the control unit controls the charge/discharge control circuit so as to perform charging until the storage battery reaches a full charge, and provides the user with a charging completion notification in response to completion of charging of the storage battery.
However, Abe discloses, in figures 1-2, wherein in a case where a forced charging instruction is provided from a user, the control unit (20) controls the charge/discharge control circuit (22) so as to perform charging until the storage battery (16) reaches a full charge, and provides the user with a charging completion notification in response to completion of charging of the storage battery (Par 0045, 0076, 0104).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kubo to incorporate the teachings of Abe by including wherein in a case where a forced charging instruction is provided from a user, the control unit controls the charge/discharge control circuit so as to perform charging until the storage battery reaches a full charge, and provides the user with a charging completion notification in response to completion of charging of the storage battery in order to efficiently and safely use storage cells in a power management system, it is necessary to assume that dispersion of characteristics will occur among two or more storage cell packs, and to control charge and discharge by taking account of such characteristics dispersion (Abe; Par 0007).
In regards to claim 6, Kudo discloses, in figure 1, the power feeding system according to claim 1. Abe further discloses, in figure 1, further comprising a solar panel (12) configured to supply the supply destination power (Par 0042). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kubo to incorporate the teachings of Abe by including a solar panel configured to supply the supply destination power in order to efficiently and safely use storage cells in a power management system, it is necessary to assume that dispersion of characteristics will occur among two or more storage cell packs, and to control charge and discharge by taking account of such characteristics dispersion (Abe; Par 0007).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX W LAM/Examiner, Art Unit 2842                                                                                                                                                                                                        /LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842